IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                                 March 11, 2009
                                No. 07-60228
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JOHN STEPHAN PARISIE

                                           Plaintiff-Appellant

v.

CHRISTOPHER EPPS, Mississippi Department of Corrections, Commissioner,
in his individual and official capacities; SUPERINTENDENT EMMITT L
SPARKMAN, Mississippi Department of Corrections Deputy Commissioner, in
his individual and official capacities; JESSIE STREETER, Warden, Area IV, in
his individual and official capacities; EARL JACKSON, Assistant Warden, Unit
24, in his individual and official capacities; SAM WEBB, Associate Warden, Unit
32, in his individual and official capacities; JIM PARKER, Deputy Warden, Area
IV, in his individual and official capacities; LARRY HARRIS, Captain, Unit 32
Administrator, in his individual and official capacities; ANTHONY PORTER,
Captain, Unit 32-A, in his individual and official capacities; LINDA
ROBERSON, Case Manager, Unit 32-A, in her individual capacity; DR CLYDE
GLENN, Psychiatrist, University of Medical Center, in his individual and official
capacities; DR UNKNOWN POWELL, Supervising Psychiatrist, University
Medical Center, in his individual and official capacities; TED WOODRELL,
Chief Administrator, University Medical Center, in his individual and official
capacities; CHARLES HAMPTON, Director, Mississippi Department of
Corrections Classification, in his individual and official capacities; MICHELLE
FEAZELL, Director Mississippi Department of Corrections Classification,
CMCF, in her individual and official capacties; LARRY HARDY, Legal Claims
Adjudicator, in his individual and official capacities; TERRENCE SHIRLEY,
Director, Correctional Medicine, in his individual capacity; DR KIM MYUNG,
Medical Doctor, in her individual and official capacities

                                           Defendants-Appellees
                                  No. 07-60228


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:03-CV-161


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellant John Stephan Parisie, Mississippi prisoner # K8188,
appeals the district court’s judgment granting summary judgment in favor of the
defendants and dismissing his 42 U.S.C. § 1983 complaint. Parisie filed his §
1983 suit against various prison doctors, officials, and employees of the
Mississippi Department of Corrections, seeking redress for the injuries he
asserts that he suffered as a result of the conditions of his confinement in Unit
32 at the Mississippi State Penitentiary in Parchman. Parisie has also filed a
motion to dismiss the appellees’ letter brief.
      We review de novo a district court’s order granting a party’s summary
judgment motion. Hernandez v. Velasquez, 522 F.3d 556, 560 (5th Cir. 2008).
Summary judgment is appropriate if the record discloses “that there is no
genuine issue as to any material fact and that the movant is entitled to
judgment as a matter of law.”         F ED. R. C IV. P. 56(c).   In making this
determination, we review the evidence and the inferences drawn from it in the
light most favorable to the nonmoving party. Hernandez, 522 F.3d at 560. If the
moving party meets his burden of showing that no genuine issue exists, the
burden shifts to the non-moving party to produce evidence or set forth specific
facts showing the existence of a genuine issue for trial. Celotex Corp. v. Catrett,
477 U.S. 317, 324 (1986).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.

                                        2
                                  No. 07-60228

      Parisie contends that he is entitled to compensatory damages because he
“proved conclusively that he developed hypertension as a result of his
unconstitutional confinement under inhumane conditions” in Unit 32. Parisie
does not challenge the district court’s finding that he was not entitled to
injunctive relief or punitive damages. Moreover, he concedes that he is not
entitled to punitive damages. In failing to challenge the district court’s findings
or to identify any error in the district court’s judgment regarding his claims for
injunctive relief and punitive damages, Parisie has abandoned these claims on
appeal. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1995) (noting that even
pro se appellants must brief arguments to preserve them); F ED. R. A PP. P. 28(a);
see also Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987) (noting that the failure to identify any error in court’s analysis
is the same as if appellant had not appealed the judgment). Parisie also does not
challenge the district court’s finding that he failed to state a cause of action
against Dr. Kim Myung for deliberate indifference to his medical needs, and he
has also abandoned that issue on appeal. See Yohey, 985 F.2d at 225.
      As for his claim for compensatory damages, Parisie asserts that he was
diagnosed in March 2003 with hypertension, which he contends resulted from
the conditions of his confinement in Unit 32. Parisie attached medical records
in support of his contention that indicate that “hypertension” was noted on his
chart in March 2003. However, Parisie admitted in his original complaint that
he had taken medication for high blood pressure prior to his arrest.
      Although this court reviews the evidence and the inferences drawn from
it in the light most favorable to the nonmoving party, see Hernandez, 522 F.3d
at 560, we have recognized that a district court is, nevertheless, free to grant
summary judgment if it concludes that the evidence presented in support of a
position is “insufficient to allow a reasonable juror to conclude that the position
more likely than not is true.” See Michaels v. Avitech, Inc., 202 F.3d 746, 755
(5th Cir. 2000) (internal quotation marks and citation omitted).

                                        3
                                No. 07-60228

      Because the evidence presented by Parisie is insufficient to allow a
reasonable juror to conclude that his hypertension was caused by the conditions
of his confinement, we AFFIRM the district court’s judgment. Parisie’s motion
to strike the appellees’ brief is DENIED.




                                       4